430 F.2d 1182
UNITED STATES of America, Appellee,v.Harold W. GREENWELL, Appellant.
No. 14361.
United States Court of Appeals, Fourth Circuit.
Oct. 6, 1970.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria; Oren R. Lewis, Judge.
Harold Bradley Evans, Jr., Alexandria, Va.  (court-appointed counsel), on the brief, for appellant.
Brian P. Gettings, U.S. Atty., and Justin W. Williams, Asst. U.S. Atty., on the brief, for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BOREMAN, Circuit judges.
PER CURIAM:


1
Greenwell was convicted of escaping from the District of Columbia Department of Corrections Maximum Security Facility at Lorton, Virginia.  The escape occurred during the pendency of an appeal from a conviction for an earlier escape, which we affirmed.  United States v. Greenwell, 4 Cir., 418 F.2d 846.  Appointed counsel on this appeal has indicated that he is unable to discover any meritorious issue.  In accordance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, he has filed a brief raising several 'arguable' issues and has given Greenwell an opportunity to raise others.  On review of the brief and the record we find further briefing or oral argument unnecessary and affirm the judgment of conviction.


2
Affirmed.